Title: From John Adams to William Bentley, 21 August 1819
From: Adams, John
To: Bentley, William



Dear Sir
Quincy August 26 21 1819

Thanks for the Rarsley Register and National Register Intelligencer.
The Plot thickens!
The name of the Cato of N. Carolina, the honest hoary headed, Stern, determined Republican, Macon, Strikes me with great force.
But here is an accumution of Miracles.
1. The Resolutions are Such as every County in the thirteen Colonies ought to have taken at that moment.
2. The Suffolk Resolves taken about the Same time were Sufficiently famous and adopted by Congress.
3. I was on Social friendly terms with Caswell Hooper and Hews every moment of their existence in Congress. With Hooper a Bostonian and a Son of Harvard, intimate and familiar: Yet from neither of the three did the Sleightest hint of this Mecklenburg Resolutions ever escape.
4. Is it possible that Such Resolutions Should have escaped the vigitant Attention, the Seralinizing penetrating Minds of Patrick Henry, R. H. Lee, Mr. Jefferson, Mr Gadsden, Mr Rutledge, Mr Jay Mr Sherman, Mr Samuel Adams? Haud credo. I cannot believe that they were known to one Member of Congress on the 4th. of July 1776.
5 Either these Resolutions are a plagiarism from Mr Jeffersons Declaration of Independence, or Mr Jeffersons Declaration of Independence is a Plagiarism from those Resolutions. I could as Soon believe that the dozen flowers of the Hydrangia now before my Eyes were the Work of Chance, as that the Mecklenburg Resulions and Mr Jefferson Declaration were not derived, the one from the other.
6. The declaration “of one of the most respectable of the Inhabitants of this City” Raughley ought to be produced.
7. The Papers of Dr Hugh Williamson ought to be Searched for the Copy Sent to him. And the Copy Sent to Genl: W. R Davie.
The Declaration of Independence, made by Congress on the 4th. of July 1776 is a Document, an Instrument a Record that ought not to be disgraced or trifled with.
8 That this Friction is ancient and not modern, Seems to be Ascertained. It is of So much more importance that it Should be thoroughly investigated.
I know not whether I have written the tenth part of the Reflections that have occurred to me, but I have written more than my Eyes and Nerves can well bear.

John Adams